DETAILED ACTION
This non-final Office action is in response to the claims filed on June 1, 2020.
Status of claims: claims 1-13 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2020 was considered by the examiner.

Drawings
The drawings are objected to because:  
FIG. 3 – “35” and “24” are pointing too far from the first external surface and second internal surface.  The arrows for each numerical identifier needs to be moved closed to their respective surface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
1 is objected to because of the following informalities:
Claim 1, line 2 – “the external” should be amended to “an external”
Claim 1, line 23 – “the load-bearing” should be amended to “a load-bearing”
Claim 1, line 24 – “an opening” should be amended to “the opening”
Claim 1, line 38 – “first external” should be amended to “said first external”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-13 – “A window/door/shutter” recited in claim 1 and “The window/door/shutter” recited in claims 2-13 are unclear.
Claim 1, line 26 – “the first perimeter face (33)” is unclear and should be amended to “the second perimeter face (33).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2014101378 (hereinafter “’378”) in view of WO 2014079556 to Vesca.
’378 discloses a window/door/shutter for outdoor settings, which is intended to be mounted in an opening of a building in order to separate an internal environment from the external environment, said window/door/shutter comprising: 
- a movable wing 3, which is provided with a first support frame and with at least one glass panel 4 perimetrically fixed to said first support frame; 
- a fixed framework 1, which supports said movable wing, and comprises at least one second support frame; 
wherein the first support frame of said movable wing has: 
- a first perimeter face (see annotated figure below), which is directed towards the interior of said first support frame, and carries said at least one glass panel mechanically associated therewith; 
- a second perimeter face, which is directed towards the exterior of said first support frame; 
wherein said first perimeter face and said second perimeter face are extended between a first internal surface 6 and a first external surface (see annotated figure below) of said first frame, and are susceptible of being directed towards, respectively, the interior and exterior of the building; wherein the second support frame of said fixed framework has: 
- a third perimeter face 5 susceptible of being fixed to the load-bearing structure of the building at an opening, 

wherein said third perimeter face and said fourth perimeter face are extended between a second internal surface and a second external surface of said second support frame, and are susceptible of being directed towards, respectively, the interior and exterior of the building; (see annotated figure below)
wherein the second perimeter face of the first support frame of said movable wing and the fourth perimeter face of the second support frame of said fixed framework define, with said movable wing in closed position, two opposite perimeter faces delimiting a slit 13 which is extended between an internal opening and an external opening, wherein said internal opening is delimited between said first internal surface and said second internal surface, and said external opening is delimited between first external surface and said second external surface; 
said window/door/shutter further comprising sealings mechanically associated with one of said two opposite perimeter faces; wherein said sealings comprise: 
- at least one first perimeter gasket 8, which is fixed to one of said two opposite perimeter faces  and is susceptible of acting, with said movable wing in closed position, against an opposite first flat section of the other of said two opposite perimeter faces, placed at the internal opening of said slit in order to conceal from view said hinging system placed to traverse said slit; 
- at least one second perimeter gasket (see annotated figure below), which is fixed to one of said two opposite perimeter faces and is susceptible of acting, with said movable wing in closed position, against an opposite second flat section of the other of said two opposite perimeter faces, placed at an intermediate position between the internal opening and the external opening of said slit. 
’378 fails to explicitly disclose a hinging system.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a hinging system on the opposite side of the movable wing and fixed framework illustrated in FIG. 1 of ‘378, as taught by Vesca, in order to assist with pivotally opening and closing the movable wing. (claim 1)
[AltContent: textbox (1st perimeter face)]
[AltContent: textbox (perimeter seat)][AltContent: textbox (first protection framework)][AltContent: arrow]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Shaped seat)][AltContent: arrow][AltContent: textbox (2nd perimeter gasket)][AltContent: arrow][AltContent: textbox (2nd internal face)][AltContent: arrow][AltContent: textbox (Fourth perimeter face)][AltContent: arrow][AltContent: textbox (1st external surface)][AltContent: arrow][AltContent: textbox (2nd external surface)][AltContent: arrow][AltContent: textbox (2nd perimeter face	)][AltContent: arrow]
    PNG
    media_image1.png
    464
    608
    media_image1.png
    Greyscale





- a first fixing foot inserted in a first groove made on said second perimeter face, and 
- a first seal element projecting from said first groove, having angle transverse section obtained with a first abutment section, placed on said second perimeter face and fixed to said first fixing foot, and with a first sealing section, angularly projecting from the first abutment section and extended through said slit in order to act against the first flat section provided on said fourth perimeter face of said fixed framework. (claim 2)
’378 further discloses wherein the first seal element of said at least one first perimeter gasket has concavity of the angle directed towards the internal opening of said slit. (claim 3)
’378 further discloses wherein the second flat section and the third flat section of the second perimeter face of the first support frame of said movable wing are separated from each other by a shaped seat (see annotated figure above) for containing at least said hinging system. (claim 4)
’378 further discloses wherein said at least one second perimeter gasket is fixed at a fourth flat section of the fourth perimeter face of the second support frame of said fixed framework, and comprises 
- a second fixing foot inserted in a second groove made on said fourth perimeter face, and
- a second seal element fixed to said second fixing foot, projecting from said second groove, having angle transverse section obtained with a second abutment section placed on said fourth perimeter face and fixed to said second fixing foot, and with a second sealing section angularly projecting from the second abutment section and extended through said slit in order to act against the second flat section provided on said second perimeter face of said movable wing. (See annotated figure above) (claim 5)

’378 further discloses wherein the second seal element of said at least one second perimeter gasket has concavity of the angle directed towards the external opening of said slit. (claim 7)
’378 further discloses wherein the first flat section and the fourth flat section of the fourth perimeter face of the second support frame of said fixed framework are separated by a first step, which defines a narrow section of said slit towards said external opening thereof, and a widened section of said slit towards said internal opening. (claim 8)
’378 further discloses wherein said second perimeter gasket is fixed at a fourth flat section of the fourth perimeter face of the second support frame of said fixed framework, and comprises 
- a second fixing foot inserted in a second groove made on said fourth perimeter face, and 
- a second seal element fixed to said second fixing foot, projecting from said second groove, having angle transverse section obtained with a second abutment section placed on said fourth perimeter face and fixed to said second fixing foot, and with a second sealing section angularly projecting from the second abutment section and extended through said slit in order to act against the second flat section provided on said second perimeter face of said movable wing; wherein the second sealing section of said at least one second perimeter gasket is more compressed by the second perimeter face of said movable wing, when said movable wing is in closed position, than the first sealing section of the at least one first perimeter gasket is compressed by the fourth perimeter face of said fixed framework. (see annotated figure above) (claim 9)
’378 further discloses wherein the first flat section and the fourth flat section of the fourth perimeter face of the second support frame of said fixed framework are separated by a first step, which defines a narrow section of said slit towards said external opening thereof, and a 
’378 further discloses wherein said sealings comprise a third perimeter gasket 15 fixed to the fourth perimeter face of the second support frame of said fixed framework at the external opening of said slit, said third gasket comprising a portion projecting from a base fixed to said fourth perimeter face and susceptible of receiving in abutment, with said movable wing in closed position, the external surface of the first frame of said movable wing. (claim 11)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ’378 in view of Vesca, as applied above, in further view of DE 19836124C1 to Feldt.
’378 discloses a first protection framework fixed to the first external surface of the first support frame of said movable wing (see annotated figure above) but fails to disclose a second protection framework.
Feldt teaches a second protection framework 5 fixed to the second external surface of the second support frame of said fixed framework 2; said sealings comprising a fourth gasket 9.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a second protection framework with ‘378, as taught by Feldt, in order to protect the fixed framework of ‘378 and for aesthetic reasons. Further note that combining the teachings of Feldt with ‘378, ‘378, as applied above, discloses 
the fourth gasket interposed between said first protection framework and said second protection framework with said movable wing in closed position. (claim 12)
‘378 further discloses wherein the first perimeter face of said movable wing is provided with a perimeter seat (see annotated figure above) for containing said at least one glass panel, said perimeter seat being delimited by a second step and by said first protection framework. (claim 13)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634